Lewis, C. J.
This matter arose on a petition for a writ of prohibition by the relator setting forth the following:
1 — That the respondent be prohibited and restrained from holding a hearing scheduled Friday, November 3, 1967, to show cause why the relator should not be punished for civil contempt;
*182 — That the respondent was and is without jurisdiction of the person of the relator and was without jurisdiction to issue the rule to show cause for civil contempt.
Thereafter, on the 31st of October, 1967, this court granted a temporary writ of prohibition which was served upon the respondent by the sheriff of Hamilton County, Indiana. The respondent was given until the 29th of November, 1967, in which to file a return to this writ showing compliance with the same or state cause for failure so to do. No return has been filed.
There has been, however, information supplied by the attorney for the relator John W. Lawson, Esq., which indicates that the respondent did comply with the alternative writ issued.
Thus, in fact, this question is moot and the petition for a writ of prohibition is dismissed.
Jackson, J., dissents with opinion.